Exhibit 10.1

NALCO HOLDING COMPANY

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

2010 Grant

 

 

THIS AGREEMENT, is made effective as of January 8, 2010 (the “Grant Date”),
between Nalco Holding Company (the “Company”) and                     (the
“Participant”).

RECITALS:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Participant be granted the Restricted Stock Units provided for herein
pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) “Plan” means the Nalco Holding Company Amended and Restated 2004 Stock
Incentive Plan, as the same may be amended, supplemented or modified from time
to time.

(b) “Restricted Stock Unit” means the unfunded, unsecured right of the
Participant to receive a share of the Company’s common stock, par value $0.01
per share (the “Shares”).

2. Grant of Restricted Stock Units. The Company hereby grants to the Participant
3,086 Restricted Stock Units (this number being $80,000 divided by the closing
date price for NLC on the fifth business day of January, 2010), subject to the
terms and conditions of this Agreement and the Plan. The Participant shall not
possess any incidents of ownership (including, without limitation, dividend and
voting rights) in Shares in respect of the Restricted Stock Units until such
Restricted Stock Units have been distributed to the Participant in the form of
Shares.

3. Delivery of Shares Underlying the Restricted Stock Units.

(a) In General. Subject to Sections 3(b), 3(c) and 3(d), the Company shall issue
or cause there to be transferred to the Participant on or about January 2, 2012,
a number of Shares equal to the aggregate number of Restricted Stock Units
granted to the Participant under this Agreement.

(b) Change in Control. Notwithstanding the foregoing, upon a Change in Control,
the Company shall issue or cause there to be transferred, to the extent not
previously cancelled or forfeited, to the Participant a number of Shares equal
to the aggregate number of Restricted Stock Units granted to the Participant
under this Agreement.



--------------------------------------------------------------------------------

(c) Cancellation of Restricted Stock Units. Upon the issuance or transfer of
Shares in accordance with this Section 3, a number of Restricted Stock Units
equal to the number of Shares issued or transferred to the Participant shall be
cancelled.

(d) Termination of Service on the Board of Directors. If the Participant ceases
to be a member of the Board of Directors of the Company for any reason, the
Restricted Stock Units shall be immediately canceled by the Company without any
payment or other consideration.

(e) Registration or Qualification. Notwithstanding any other provision of the
Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, a Restricted Stock Unit may not be delivered
prior to the completion of any registration or qualification of the Restricted
Stock Units or the Shares to which they relate under applicable state and
federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Board or the
Company’s Compensation Committee (“Committee”) shall in its sole reasonable
discretion determine to be necessary or advisable.

4. Legend on Certificates. The certificates representing the Shares (or any
electronic entries) issued to the Participant upon the vesting of the Restricted
Stock Units shall be subject to such stop transfer orders and other restrictions
as the Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws or the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. No share certificates or
electronic notation of the Restricted Stock Units shall be made before they are
vested.

5. Transferability. Unless otherwise determined by the Committee, a Restricted
Stock Unit may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

6. Withholding. The Company or its Affiliate shall have the right to withhold
from any payment due or transfer made with respect to the Restricted Stock Unit,
any applicable withholding taxes in respect of the Restricted Stock Unit or any
payment or transfer with respect to the Restricted Stock Unit or under the Plan
and to take such action as may be necessary in the option of the Company to
satisfy all obligations for the payment of such taxes.

7. Securities Laws. Upon the acquisition of any Shares pursuant to the vesting
of the Restricted Stock Units, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

8. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.

10. Restricted Stock Units Subject to the Plan. By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The



--------------------------------------------------------------------------------

Restricted Stock Units and the Shares received upon vesting are subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated by reference. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

NALCO HOLDING COMPANY

By

 

 

Its Vice President – Human Resources

 

Participant